Appeal from an order of the Supreme Court (Lynch, J.), entered August 13, 1990 in Schenectady County, which granted petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming respondents Richard A. Moran and James A. Palmer as the Conservative Party candidates for certain offices of the Village of Scotia in the September 11,1990 primary election.
Order affirmed, without costs, upon the opinion of Justice Robert E. Lynch. Kane, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.